                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 RICHARD MASS, JR.,                                )
                                                   )
         Plaintiff,                                )
                                                   )        NO. 3:20-cv-00798
 v.                                                )
                                                   )        JUDGE CAMPBELL
 CORE CIVIC INC.,                                  )
                                                   )
         Defendant.                                )

                                        MEMORANDUM

       Plaintiff Richard Mass, Jr., an inmate at Metro-Davidson County Detention Facility

(“MDCDF”) in Nashville, Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983

(Doc. No. 1) against Core Civic Inc. Plaintiff also filed an application to proceed as a pauper. (Doc.

No. 2). The Complaint is before the Court for an initial review. As explained below, Plaintiff fails

to state a Section 1983 claim against Core Civic at this time, but he will be permitted to file an

amended complaint prior to dismissal of this action.

                      I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Plaintiff’s application (Doc. No. 2 at 1–2) is accompanied by a certified copy of

his inmate trust account statement (id. at 3–5), and it appears that Plaintiff cannot pay the filing

fee in advance. Accordingly, his application will be granted, and the $350.00 filing fee will be

assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

                                      II. INITIAL REVIEW

       The Court must dismiss the Complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §




      Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 1 of 8 PageID #: 25
1915(e)(2)(B); 42 U.S.C. § 1997e(c). The Court also must liberally construe pro se pleadings and

hold them to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

A. Factual Allegations

        Plaintiff’s allegations concern the conditions of confinement at MDCDF in August and

September 2020 as it relates to the ongoing coronavirus pandemic (“COVID-19”). Taking

Plaintiff’s factual allegations as true, the Court has established the following summary for the

purpose of conducting an initial review.

        Plaintiff has medical conditions that place him at a higher risk of severe illness from

contracting COVID-19, including hepatitis C and high blood pressure. (Doc. No. 1 at 5–6, 13).

The entire MDCDF facility was tested for COVID-19 on August 4 and received results on August

7. (Id. at 5, 12). Plaintiff tested negative, while ten inmates in his housing unit tested positive. (Id.

at 4, 12). Other inmates who tested positive were moved to an annex to quarantine, but MDCDF

staff placed Plaintiff’s entire housing unit on lock down, such that inmates who tested positive

remained in the same pod as Plaintiff and other inmates who tested negative. (Id. at 4, 12–13). The

positive and negative inmates in Plaintiff’s pod all used the same phones and showers, and they

did not receive face masks or cleaning chemicals. (Id. at 12). The air circulation system in the pod

also continued to distribute air through each cell. (Id.).

        Plaintiff got another COVID-19 test on August 19 and he received a positive result on

August 21, at which point he was moved to the annex. (Id. at 5, 12–13). Several other formerly

negative inmates in Plaintiff’s unit also tested positive at that time. (Id. at 5). Plaintiff got very

sick, with symptoms including difficulty breathing, chest pain, a fever of “almost 100” degrees,

upset stomach, loss of appetite, loss of taste, cold sweats, diarrhea, and a constant headache. (Id.).



                                                   2

      Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 2 of 8 PageID #: 26
Plaintiff “felt like [he] was dying,” and he still experienced symptoms as of the time he signed the

Complaint on September 5. (Id. at 5, 11). During quarantine in the annex, facility staff checked on

him and gave him Tylenol once a day. (Id. at 5).

        Plaintiff sues Core Civic Inc., and requests compensatory damages and release from

custody. (Id. at 5).

B. Legal Standard

        To determine if the Complaint passes initial review under the applicable statutes, the Court

applies the same standard as under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court therefore accepts “all well-pleaded

allegations in the complaint as true, [and] ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth

does not extend to allegations that consist of legal conclusions or “‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 557 (2007)).

C. Analysis

        “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived

the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

        1. Conditions of Confinement

        Plaintiff, a convicted prisoner (Doc. No. 1 at 4), asserts that Core Civic violated his right

to humane conditions of confinement (id. at 3). The Eighth Amendment protects convicted



                                                  3

      Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 3 of 8 PageID #: 27
prisoners from the “unnecessary and wanton infliction of pain,” Hope v. Pelzer, 536 U.S. 730, 737

(2002) (citation omitted), which imposes a duty on jail officials to “provide humane conditions of

confinement.” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (citations omitted). “An Eighth

Amendment conditions of confinement claim [] contains both an objective and a subjective

component.” Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011) (citing Wilson v. Seiter,

501 U.S. 294, 298 (1991)). “The objective component requires the plaintiff to demonstrate that he

has been subjected to specific deprivations that are so serious that they deny him ‘the minimal

civilized measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman, 452 U.S. 337, 347

(1981)). “The subjective component,” meanwhile, “requires the plaintiff to demonstrate that the

prison officials acted wantonly, with deliberate indifference to the plaintiff’s serious needs.” Id.

(citing Farmer, 511 U.S. at 834).

       Because it “performs the traditional state function of operating a prison,” Core Civic “acts

under the color of state law for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748 (6th

Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). To state a claim

against Core Civic, Plaintiff must allege that his “‘constitutional rights were violated and that a

policy or custom’ of [Core Civic] ‘was the moving force behind the deprivation of [his] rights.”

Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (quoting Miller v. Sanilac Cnty., 606 F.3d 240,

255 (6th Cir. 2010)).

       Here, Plaintiff satisfies the objective component of this claim by alleging that he has

medical conditions placing him at high risk of severe illness from contracting COVID-19, and that

he was housed in a pod with ten inmates who tested positive for the virus from August 7 to August

21. During this period of time, Plaintiff alleges that the positive inmates used the same phone and

shower as the negative inmates, and that these inmates were not provided face masks or cleaning



                                                 4

     Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 4 of 8 PageID #: 28
chemicals. Plaintiff alleges that he and several other inmates contracted COVID-19 as a result of

these conditions. These deprivations were sufficiently serious to deny Plaintiff the minimal

civilized measure of life’s necessities.

       Liberally construing the Complaint, Plaintiff also satisfies the subjective component of this

claim against Core Civic by alleging that MDCDF staff “knowingly kept” ten positive inmates in

the same housing pod as Plaintiff and other negative inmates for two weeks (Doc. No. 1 at 4, 12)

without taking “reasonable measures to abate” the risk of serious harm created by these conditions.

See Richmond v. Huq, 885 F.3d 928, 948 (6th Cir. 2018) (quoting Blackmore v. Kalamazoo Cnty.,

390 F.3d 890, 900 (6th Cir. 2004)) (discussing deliberate indifference by a municipal entity).

       Plaintiff, however, fails to state a claim against Core Civic at this time because he does not

make any allegation from which the Court can reasonably infer that Core Civic had a “policy or

custom” that was the moving force behind the asserted constitutional violation. “There are four

methods of showing . . . a policy or custom: the plaintiff may prove ‘(1) the existence of an illegal

official policy or legislative enactment; (2) that an official with final decision making authority

ratified illegal actions; (3) the existence of a policy of inadequate training or supervision; or (4)

the existence of a custom of tolerance or acquiescence of federal rights violations.’” Jackson v.

City of Cleveland, 925 F.3d 793, 828 (6th Cir. 2019) (quoting Burgess v. Fischer, 735 F.3d 462,

478 (6th Cir. 2013)). Allegations that Plaintiff suffered a constitutional violation by a Core Civic

employee, alone, are insufficient to impose liability on Core Civic itself. See D’Ambrosio v.

Marino, 747 F.3d 378, 388–89 (6th Cir. 2014) (quoting Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978)) (“A municipality may not be held liable under § 1983 on a

respondeat superior theory—in other words, ‘solely because it employs a tortfeasor.’”).




                                                 5

      Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 5 of 8 PageID #: 29
       Because Plaintiff is representing himself, he will have an opportunity to file an amended

complaint that states a conditions-of-confinement claim against Core Civic in light of these

standards. See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a

district court can allow a plaintiff to amend his complaint even when the complaint is subject to

dismissal under the PLRA.”).

       2. Medical Treatment

       Plaintiff also asserts that Core Civic violated his right to be free from cruel and unusual

punishment. (Doc. No. 1 at 3). The Eighth Amendment’s ban on cruel and unusual punishment “is

violated when prison doctors or officials are deliberately indifferent to [a] prisoner’s serious

medical needs.” Richmond, 885 F.3d at 937 (quoting Comstock v. McCrary, 273 F.3d 693, 702

(6th Cir. 2001)). “A constitutional claim for deliberate indifference contains both an objective and

a subjective component. The objective component requires a plaintiff to show the existence of a

‘sufficiently serious’ medical need.” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir.

2009) (quoting Farmer, 511 U.S. at 834). “The subjective component, in contrast, requires a

plaintiff to ‘allege facts which, if true, would show that the official being sued subjectively

perceived facts from which to infer substantial risk to the prisoner, that he did in fact draw the

inference, and that he then disregarded that risk.’” Id. (quoting Comstock, 273 F.3d at 703).

       Here, Plaintiff fails a state an inadequate-medical-care claim against Core Civic for the

same reason as the previous claim. That is, Plaintiff satisfies both the objective and the subjective

components, but he does make allegations from which the Court can reasonably infer that the

constitutional violation resulted from a policy or custom of Core Civic.

       As to the objective component, Plaintiff alleges that he tested positive for COVID-19 on

August 21, and that he experienced a range of symptoms that made him feel like he was dying. All



                                                 6

     Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 6 of 8 PageID #: 30
the while, Plaintiff allegedly suffered from potentially complicating underlying medical

conditions. These medical needs are sufficiently serious. 1

        Next, by alleging that MDCDF staff moved him to the annex to quarantine after testing

positive on August 21, Plaintiff alleges that Core Civic was aware of Plaintiff’s medical needs.

And liberally construing the Complaint, Plaintiff alleges that Core Civic deliberately disregarded

these needs by providing one daily dose of Tylenol—treatment potentially “so woefully inadequate

as to amount to no treatment at all.” Richmond, 865 F.3d at 939 (quoting Alspaugh v. McConnell,

643 F.3d 162, 169 (6th Cir. 2011)).

        Again, however, an asserted constitutional violation by Core Civic staff cannot support

liability for Core Civic itself unless the violation was the result of Core Civic’s policy or custom.

And so, this claim cannot proceed against Core Civic unless Plaintiff files an amended complaint

that states a claim in light of this standard/

        3. Requested Relief

        Finally, the Court notes that Plaintiff requests both monetary damages and release from

custody. If Plaintiff states a claim against Core Civic, he may pursue his request for monetary

damages. But a prisoner seeking “immediate release or a speedier release” must do so “through a

writ of habeas corpus, not through § 1983.” Wershe v. Combs, 763 F.3d 500, 504 (6th Cir. 2014)

(citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)). Thus, to the extent that Plaintiff asserts

constitutional violations occurring at MDCDF “as a result of the [COVID-19] pandemic can be




1
         The Sixth Circuit describes COVID-19 as follows: “The COVID-19 virus is highly infectious and
can be transmitted easily from person to person. COVID-19 fatality rates increase with age and underlying
health conditions such as cardiovascular disease, respiratory disease, diabetes, and immune compromise. If
contracted, COVID-19 can cause severe complications or death.” Wilson v. Williams, 961 F.3d 829, 833
(6th Cir. 2020).

                                                    7

      Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 7 of 8 PageID #: 31
remedied only by release,” the proper vehicle for pursuing that remedy is a habeas corpus petition.

See Wilson, 961 F.3d at 838.

                                      III. CONCLUSION

       For these reasons, Plaintiff’s application to proceed as a pauper (Doc. No. 2) will be

GRANTED, his request for release from custody will be DENIED without prejudice.

       Plaintiff fails to state a claim under Section 1983 at this time, but he will have an

opportunity to file an Amended Complaint regarding his claims against Core Civic. Additionally,

Plaintiff may assert a claim against an individual Core Civic employee by specifically identifying

that employee and including factual allegations plausibly suggesting that the employee directly

participated in a violation of Plaintiff’s constitutional rights. See Winkler v. Madison Cnty, 893

F.3d 877, 891 (6th Cir. 2018) (quoting Phillps v. Roane Cnty., Tenn., 534 F.3d 531, 542 (6th Cir.

2008)) (“[T]he subjective component of a deliberate indifference claim must be addressed for each

officer individually.”).

       An appropriate Order shall enter.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                8

      Case 3:20-cv-00798 Document 4 Filed 09/30/20 Page 8 of 8 PageID #: 32
